1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10
11
12    PATRICIA BELLOWS,                           Case No. 2:16‐cv‐09608‐DOC (SHK)

13                                  Petitioner,
                                                  ORDER ACCEPTING FINDINGS AND
14                       v.                       RECOMMENDATION OF UNITED STATES
                                                  MAGISTRATE JUDGE
15    WARDEN D.G. ADAMS,
16                                Respondent.
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Petitioner Patricia
19   Bellows’s First Amended Petition, the relevant records on file, and the Report and
20   Recommendation (“R&R”) of the United States Magistrate Judge. Electronic Case
21   Filing Number (“ECF No.”) 55, R&R. No objections have been filed. The Court
22   accepts the findings and recommendation of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that the First Amended Petition be DENIED and
24   that Judgment be entered dismissing this action with prejudice.
25
26   Dated: October 10, 2019
27                                         HONORABLE DAVID O. CARTER
                                           United States District Judge
28
